NOTE: This order is nonprecedential
United States Court ofA11peaIs
for the FederaI Circuit
TRADE ASSOCIATES, INC.,
Plaintiff-Appellant, '
V.
FUSION TECHNOLOGIES, INC.,
Defenclant-Cross Appellant.
2012-1176, -1177 _
Appeals from the United States District Court for the
Western District of Washing't0n in case n0. 09-CV-580-4,
Judge Robert J. Bryan.
ON MOTION
ORDER
The parties jointly move to voluntarily dismiss their
appeals
Up0n consideration thereof
IT ls OR:oERED THAT:
(1) The motion to dismiss is granted The appeals are
dismissed.

TRADE ASSOCIATES V. FUSION TECH
2
(2) Each side shall bear its own costs
FOR THE COURT
MAR 1 6 2012
lsi J an Horbaly
Date J an Horba1y
Clerk
cc: Paul T. Meiklejohn, Esq.
John E. VVhitaker, Esq.
s21
Issued As A Mandate: MAR 1 6 
FlLED
U.S. COUHT 0F AFFEALS FOH
THE FEDERAL C|HCUIT
MAR 16 2012
am nassau
cLERl<